Mr. President, it is my privilege and pleasure to convey from our Sovereign, His Majesty King Jigme Singye Wangchuck, and the Government and people of Bhutan their warm greetings to you, Sir, and distinguished representatives. May I take this opportunity to offer our heartiest congratulations on your unanimous election to the high office of President of the twenty-ninth session of the General Assembly. My delegation is conscious of the fact that you bring to this important post years of rich experience in the field of international relations in your capacity as Foreign Minister of Algeria. We are particularly pleased about your election, since it was in Algiers that Bhutan was admitted to the non-aligned group of countries. We pledge our support to your endeavors in tackling the difficult and sometimes controversial items with confidence and diligence.
60.	I should be failing in my duty if I did not refer to the valuable leadership provided by your predecessor, Mr. Leopoldo Benites, during the twenty-eighth session as well as the sixth special session of the General Assembly.
61.	Let me also place on record our deep appreciation of the tireless efforts made by Mr. Kurt Waldheim, the Secretary-General, for implementing the lofty objectives enshrined in the Charter of the United Nations. He has faced a difficult year, trying his utmost not only to implement the various resolutions of the United Nations but also to apply the principles and purposes of the Charter in order that situations of conflict, wherever they occurred, might be mollified by his vigilance and energetic action.
62.	We are very happy to welcome the three new Members of the Organization, the People's Republic of Bangladesh, the Republic of Guinea-Bissau and Grenada into this family of nations. With the admission of these three countries to membership of the United Nations, we are closer to the principle of universality. We hope that the remaining countries will soon find their way on the road towards this great Organization. My Government is particularly delighted that Bangladesh, a close neighbor, has now taken its rightful seat in this Assembly. It is pertinent for me to recall what my Minister for Foreign Affairs, His Excellency Mr. Dawa Tsering, said at the twenty- seventh session of the General Assembly:
"Bhutan welcomes the emergence of Bangladesh as an independent sovereign nation. We extended our sympathy and support to the people of Bangladesh during their struggle for national liberation and we are happy today that we were one of the first to recognize the reality of Bangladesh . 
63.	My delegation also had an opportunity to participate in the 1776th meeting of the Security Council, held on June 10 this year, when the Council adopted the decision to recommend to the General Assembly that it should admit the People's Republic of Bangladesh into the family of the United Nations, and we warmly welcomed that decision. With its ancient culture and heritage, we are confident that Bangladesh will make useful contributions in this Assembly and other forums with a view to strengthening this universal Organization.
64.	Bhutan is fully conscious of the changes that are taking place in our part of the world, and we are taking the necessary steps to adopt our attitudes and policies in the context of these changes. We indeed compliment the leaders of the subcontinent for their courage and vision, and it is our sincere hope that this will continue to prevail in the interest of a durable peace in the region. Pakistan, displaying a sense of realism, recognized Bangladesh as a sovereign independent Republic, and Bangladesh, for its part, adopted an accommodating attitude towards Pakistan. We welcomed the New Delhi Agreement, under which this important event took place. We also hope that the spirit of the Simla Agreement of 2 July 1972, and the mood generated by it, will prevail between India and Pakistan, resulting in the achievement of a durable peace in the subcontinent. In this regard we are happy to note that direct talks between India and Pakistan have recently been held to restore communications and travel facilities.
65.	Happily, Bhutan continues to enjoy close friendly relations with all the neighboring States, these friendly ties were more recently strengthened at the time of the Coronation of His Majesty Jigme Singye Wangchuck, which took place on 2 June at Thimphu. The occasion was graced by the presence of the Heads of State from the neighboring countries, representatives of the five permanent members of the Security Council and representatives from other friendly countries.
66.	Our Monarch, young as he is, shoulders heavy responsibility with a great sense of maturity and wisdom. Under his direction and guidance, Bhutan continues to progress steadily and to forge friendly relations with all countries, based on the principles of peaceful coexistence and sovereign equality. Bhutan is wedded to the principle of non-alignment and adheres to the principles and purposes of the Charter of the United Nations. It is gratifying to note that our relations with India continue to be most cordial and friendly, with mutual trust and co-operation. We look forward to an era of still greater co-operation and friendship with India in the years to come.
67.	My delegation also extends a warm welcome to Grenada on the occasion of its admission to the United Nations. Grenada's emergence as a sovereign independent nation was part of the evolutionary process set in motion by the administering Power, namely the United Kingdom, and the transfer of power by peaceful means is yet another landmark in the process of decolonization.
68.	Another happy event for all of us is the admission of Guinea-Bissau to the United Rations. We welcome this nation from Africa whose people waged an unrelenting struggle lasting over a decade in order to attain their birthright of freedom and independence. The presence of the representatives of Guinea-Bissau in this Assembly represents a fitting monument to all their martyrs.
69.	The dramatic change in Portugal, with the acces-sion of progressive forces to the helm of affairs, has caused a new wind of change to blow in the Portuguese colonies in Africa. What Portugal has done and is definitely determined to do in Africa is, of course, of great moment in history. We welcome the recent transfer of power to an interim Government in Mozambique with the avowed purpose of granting independence to that country by June 1975, We hope that a satisfactory solution will be found for the Cape Verde Islands and that power will be transferred to the liberation movements in Angola with the least possible delay and without any local complications, either as to ethnic differences or the rights of the minority settlers. We note with pleasure and satisfaction Portugal's far-sighted vision and acceptance of the reality of the situation, and also congratulate the Secretary-General for his initiative in facilitating the pace of change.
70.	We hope that the Portuguese example will enlighten the illegal regime in Zimbabwe and the racist regime in South Africa. The flood-gates of change cannot be closed by any imaginary dam, that of apartheid or any other. We applaud the Minister for Foreign Affairs of Portugal for his condemnation of racism and apartheid from this forum [2239th meeting]. If any lesson is to be derived from the current movement, it is that South Africa would be well-advised to surrender the administration of Namibia to the United Nations in order to demonstrate that it will also change its heart. Simultaneously, South Africa should take steps to repeal all the obnoxious, repressive and dehumanizing laws, abandon apartheid, which has been declared by the Assembly to be a crime against humanity [see resolution 3068 (XXVIII), annex], and heed the incessant calls of this Assembly. Such a change would contribute to world peace and stability. Those who oppose change will be the architects of their own decay.
71.	Bhutan is a peace-loving nation. We should be happy to see a relaxation of tense situations wherever these exist. In the opinion of our delegation, detente at the present moment has held its ground, although it is fragile. With the best will in the world we have still to work hard to strengthen and make it lasting. We feel that the trends towards detente are encouraging, but that is only one aspect of the Declaration on the Strengthening of International Security [resolution 2734 (XXV)], and the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV), annex]. My delegation attaches great importance to the implementation of these declarations. Many steps have been taken towards strengthening international security. For example, the limited agreement achieved by SALT is already in existence. We hope that the resumed SALT talks will make further significant progress, The Conference on Security and Co-operation in Europe is well under way. Certain important principles have been thoroughly thrashed out by the European countries which, we hope, will soon lead to worthwhile results.
72.	While the major Powers are determined to securely anchor detente, the results of the Disarmament Conference are not very encouraging. We believe that the goal should be universal and complete disarmament. In the recent past, various proposals on disarmament have been made to the Assembly. Progress is painfully slow. My delegation last year also supported the resolution calling for a reduction of the military budgets of States permanent members of the Security Council [resolution 3093 (XXVIII)] in the hope that the production of destructive armaments could be minimized and that the developing countries to that extent might benefit. In spite of these efforts, unfortunately, certain nuclear-weapon Powers are proceeding to accumulate deadly nuclear weapons. In view of this, a comprehensive disarmament conference has become more urgent than ever. My delegation would welcome the holding of a world disarmament conference to create conditions under which real progress could be made. Such a conference, in our opinion, might strengthen the foundations for a lasting peace, which is the highest aspiration of mankind.
73.	My country does not favor nuclear proliferation. However, it seems essential that there should be a distinction between the military and the peaceful uses of nuclear energy. The military use of nuclear energy would be catastrophic, while its peaceful use could accelerate much needed development activities. Under existing conditions it is understandable that a developing country must search for solutions to the complex problems of development, even including the development of peaceful nuclear energy potential. It is in this spirit and context that Bhutan confidently appreciated the assurances given by India that it would . use nuclear energy only for peaceful purposes.
74.	We are happy to note that the truce in the Middle East is in force together with the disengagement of forces, and that UNEF is playing a valuable part in maintaining the truce conditions. The situation is still marked by uncertainty. My delegation believes that Security Council resolution 242 (1967) is still a good basis for settling the problem in the area peacefully. We hope that the parties concerned will show great understanding, and a spirit of accommodation and com-promise in abandoning all claims to territories occupied by force, and in taking into account the legitimate rights of all the parties concerned, including the Palestinians.
75.	My delegation viewed with deep concern the re-cent events in Cyprus. It is gratifying to note that the two communities in Cyprus have started exchanging prisoners of war, and we hope they will engage in a fruitful dialog. We are of the conviction that the sovereignty and territorial integrity of Cyprus must be restored without the use of any outside force. That will be the only way in which to demonstrate that small States, specially the non-aligned ones, can enjoy the protection of the Charter as well as fulfilling its principles and purposes.
76.	Bhutan also favors the creation of areas of peace in all regions. It is in this spirit that my Government supported the principle that the Indian Ocean should be declared a zone of peace. This question has been engaging the attention of the Assembly since 1971. The Secretary-General's factual statement of the effect of the great Powers' military presence in the Indian Ocean is well known [AI9629 and Add.I, annex), and we hope that the work of the Ad Hoc Committee on the Indian Ocean will be fruitful. My delegation fully recognizes that the Indian Ocean should be maintained as a zone of peace. If great-Power rivalry is allowed free rein, it will affect the vital interests of all the littoral States, and could also help bring about political in-stability and social and economic difficulties, which will also be felt by the hinterland States.
77.	The situation in IndoChina is a good example. Although the war has officially ended, the countries concerned are stilTfavaged by the after-effects of war. We earnestly hope that the various parties concerned in those countries will soon find a peaceful solution with a view to ending all tensions and building a lasting edifice of peace in that region. In this spirit my delegation would support any move that could ensure stability and peace in the area.
78.	We noted with satisfaction the consensus on the question of Korea that was reached at the twenty- eighth session of the General Assembly. Unfortunately, the circumstances have not been propitious for translating the consensus into positive action. We hope that the authorities of both North and South Korea will start a dialog in pursuance of the consensus so as to achieve peaceful reunification without outside interference.
79.	The international economic situation is gloomy. A perusal of some of the statements made earlier in this Assembly indicates that an economic catastrophe of a global nature is just around the corner. At the sixth special session held in April to consider the item " Study of the problems of raw materials and development", my delegation stated our case for international compensation to those countries that could not with-stand the pressure of the inflation brought about by the general increase in prices of the key inputs required for development. May I be permitted to quote some observations from the statement I made at the special session. I said:
"Owing to their reserves and their vast resources backed by modern technology, the rich nations have been able to cushion the shock of the crisis. On the other hand, the worst victims are the developing countries, in particular the land-locked least developed countries, which find themselves in a situation in which their survival is imperiled unless immediate remedial measures are set in motion."
80.	My delegation also made the suggestion that the United Nations should seriously consider the creation of a special fund for the payment of international compensation to all the severely affected countries to tide them over the present crisis.
81.	The special session of the General Assembly also indicated the countries which have been most seriously affected as being those which are at the greatest disadvantage in the world economy: the least developed, the landlocked and other low-income developing countries, and so on. But the provisional list of countries to benefit from the Special Fund of the Special Program excluded a number of land-locked and least developed countries. We hope the Ad Hoc Committee on the Special Program set up within the framework of the Program of Action on the Establishment of a New International Economic Order will not fail to recommend the States which are in need of immediate assistance to mitigate their difficulties.
82.	Although the process of socio-economic development was initiated in Bhutan only in 1961 we have achieved good progress within a short span of time. In spite of this progress, we are at present confronted with difficulties in implementing the projects envisaged in the Five-Year Plans. These problems have been caused by runaway inflation, the increasing cost of transportation and the present rise in the cost of key materials and commodities. These difficulties tend to retard the progress of our development efforts towards self-reliance. Bhutan has no key materials to export which could alleviate the burden.
83.	Bearing all these factors in mind, my delegation will watch with interest the shape of things to come and the framework of the global economic order which emerges, including the reforms of the world monetary system.
84.	Countries which are producers of a single commodity have become fabulously rich overnight. The transfer of monetary reserves, not only from the rich countries but also from the poor countries, to the few producers of that commodity does not appear to conform to any generally accepted economic or moral principles as understood in this decade. If the world economy is not to collapse although signs of its collapse are not wanting bringing in its wake untold sufferings for the millions of people in the third world, drastic remedies on an international scale are called for.
85.	Bhutan was unable to attend the United Nations World Population Conference held at Bucharest in August. Nevertheless, we have made a preliminary examination of the report on the world Program of Action finally adopted by the Conference.5 While some of the principles of the world Program of Action are generally acceptable to us, we require more time to scrutinize the implications of the report. It is realized that a land-locked State like Bhutan should view the problem of a population explosion with due caution. In the view of my delegation the population question is linked with the problem of world food, and we look upon the inter connexion as an inevitable corollary to the increasing population and gradual decline in resources. We are happy that the World Food Conference will be IWd in Rome next month. Our delegation will be participating in the deliberations with keen interest to find solutions to the grave problems facing such a large portion of mankind.
86.	My delegation has been taking a keen interest in the United Nations Conference on the Law of the Sea. The sea-bed and ocean floor and the subsoil thereof beyond the limits of national jurisdiction have been declared by this General Assembly to be the common heritage of mankind [resolution 2749 (XXV)]. There is no doubt that this should be the key concept of any legal order that is to govern the sea and the ocean floor. Indeed, any efforts to deviate from this principle would jeopardize the hopes and the fulfillment of the needs of the developing countries, particularly the landlocked States and other States at a disadvantage geographically. The session of the Conference held at Caracas has contributed a great deal towards bringing about a comprehensive legal order. It is the hope of my delegation that during the next session, which will take place at Geneva, the needs of the various interest groups will be taken fully into account irrespective of their size and geographical position. The urgency of the situation demands that international agreement be arrived at as early as possible. However, this should not be taken to mean compromising unduly the legitimate aspirations of the developing countries. We must bring into existence a strong international regime on rational and equitable lines for the benefit of all nations. My delegation would like to stress with all emphasis that we must not make the heritage of mankind the subject of unilateral acts by either coastal States or major maritime Powers. My delegation would be willing to contribute towards bringing about a just and equitable law of the sea.
87.	My delegation maintains that the United Nations is doing the best it can with the contributions of the
Member States. Its achievements, whether in the political, economic or social sphere, are many and varied. For the economic and social development of the third world it is imperative that conflict situations, local wars and violations of human rights be eliminated. On the question of eliminating them, and ensuring human survival in reasonable conditions, the Secretary-General, Mr. Kurt Waldheim, in the introduction to his report on the work of the Organization, has stated:
"The basic question for the United Nations and its Members, therefore, continues to be whether the necessary effort and political will can be mustered in time to make the Organization effective in meeting the overwhelming problems of our time." [A I9601J Add. I, sect. /.]
88.	I earnestly hope that the necessary efforts and the political will be forthcoming, and I would like to conclude my statement on this note of cautious optimism.
